From my review of the record in this case it appears that the trial court found that the contract proven by the plaintiff in this case, Joseph C. Valentour, was not with him, but was between the defendant, Laura Alexander, and a corporation. Accordingly, I agree with Alexander that the plaintiff, Joseph C. Valentour, has failed to prove a set of facts upon which he can recover in this case, so that judgment should have been for the defendant based upon a failure of proof. Alexander has correctly argued at each stage of this litigation, including during this appeal, that Valentour has proven no set of facts that would establish that she is liable to him.
R.C. 1925.17 provides that:
"* * * a corporation may, through any bona fide officer or salaried employee, file and present its claim or defense in any action in a small claims division arising from a claim based on a contract to which the corporation is an original party * * *, provided such corporation does not, in the absence of representation by an attorney at law, engage in cross-examination, argument, or other acts of advocacy."
The foregoing would have permitted Joseph C. Valentour, an officer of the corporation having a contract with Alexander, to have filed an action against Alexander on behalf of the corporation; it does not establish an action on behalf of Valentour, however. Civ.R. 17(A) similarly provides that under certain circumstances, one person may bring an action in a representative capacity on behalf of another by suing "in his name as such representative." Nothing in the file in this case establishes that Joseph C. Valentour has brought this action in a representative capacity on behalf of the corporation.
Had Valentour brought this action on behalf of the corporation, I would agree with the trial court's reasoning that it became too late, after the hearing, to challenge Valentour's standing to bring the action on behalf of the corporation. However, Valentour did not bring this action on behalf of the corporation, but upon his own behalf. Although Alexander asserts a standing issue, she correctly asserts the more profound issue — that the only named plaintiff has proven no set of facts upon which he can recover.
If this judgment is allowed to stand, the corporation, which is not and has never been named as a party to this action, will be able to bring its own action against Alexander, and to recover judgment against her. Although one would hope and trust that Valentour would not take advantage of such an unfair opportunity, creditors of the corporation, through a receiver, could bring an action against Alexander on behalf of the corporation. *Page 724 
I would follow Oda v. Davis (1992), 81 Ohio App.3d 555,611 N.E.2d 933, a decision of this court, reverse the judgment of the trial court, and remand the cause to be dismissed by the trial court unless the plaintiff shall amend his cause of action within a reasonable period of time to reflect that it has been brought on behalf of the corporation.